                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION
ANTHONY RAY DAILEY, #60533-080                  §
VS.                                             §               CIVIL ACTION NO. 6:15cv1151
K. PHILLIPS, ET. AL.                            §
                      MEMORANDUM OPINION ADOPTING THE
                 REPORT OF THE UNITED STATES MAGISTRATE JUDGE

       Plaintiff Anthony Ray Dailey, a federal inmate confined at the Federal Correctional

Institute in Beaumont, Texas, pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983

alleging purported violations of his constitutional rights. He names several members of the Clerk’s

Office as Defendants. The case was referred to the United States Magistrate Judge, the Honorable

Judge John D. Love.

       In his complaint, Dailey asserted that he filed a motion to dismiss his federal indictment in

June 2015— case number 6:04-cr-0067. A few weeks later, he contacted the Clerk’s Office to

check on the status of the motion to dismiss. A member of the Clerk’s Office stated that “the

motion never made it or it could not be located.” Dailey then refiled it, subsequently speaking to

another member of the Clerk’s Office who allegedly lied by stating that “the motion could not be

located.” Based on these access-to-courts violations, Dailey sought monetary compensation.

       On April 19, 2018, the United States Magistrate Judge issued a Report, (Dkt. #10),

recommending that Dailey’s complaint be dismissed, with prejudice for purposes of proceeding in

forma pauperis—determining that his complaint was frivolous, malicious, and failed to state a

claim upon which relief can be granted. Specifically, the United States Magistrate Judge found

that the docket in Dailey’s underlying federal criminal case, 6:04-cr-0067, shows that the Clerk’s

Office docketed his June 2015 motion to dismiss his indictment. See 6:04-cr-0067, Dkt. #268 (pro


                                                1
se motion to dismiss indictment). His motion to dismiss was filed on June 23, 2015, and denied

on December 16, 2016. See 6:04-cr-0067, Dkt. #278. Because the record conclusively refuted

Dailey’s contentions, the United States Magistrate Judge recommended a dismissal.

       Dailey has filed timely objections, (Dkt. #12). He maintains that his claim states a claim

upon which relief can be granted because the Clerk’s Office lied, which can be proven through

phone records and mail receipts.

       However, the United States Magistrate Judge correctly recommended a dismissal with

prejudice. A complaint is frivolous if it lacks an arguable basis in law or fact. Samford v. Dretke,

562 F.3d 674, 678 (5th Cir. 2009). The Fifth Circuit has held that a complaint lacks an arguable

basis in fact when “the facts alleged are fantastic or delusional scenarios or the legal theory upon

which a complaint relies is indisputably meritless.” Id. (quoting Harris v. Hegmann, 198 F.3d

153, 156 (5th Cir. 1999) (internal quotation marks omitted)). In other words, during the initial

screening under section 1915A, a court may determine that a prisoner’s complaint is frivolous if it

rests upon delusional scenarios or baseless facts—and dismiss the complaint. See Henry v. Kerr

County, Texas, 2016 WL 2344231 *3 (W.D. Tex.—San Antonio, May 2, 2016) (“A court may

dismiss a claim as factually frivolous only if the facts alleged are clearly baseless, fanciful,

fantastic, delusional, or otherwise rise to the level of the irrational or the wholly incredible,

regardless of whether there are judicially noticeable facts available to contradict them.”) (citing

Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)).

       Moreover, a complaint fails to state a claim upon which relief may be granted where it does

not allege sufficient facts which, taken as true, state a claim which is plausible on its face and thus

does not raise a right to relief above the speculative level. See Montoya v, FedEx Ground

Packaging System Inc., 614 F.3d 145, 149 (5th Cir. 2010) (citing Bell Atlantic Corp. v. Twombly,



                                                  2
550 U.S. 544, 555 (2007)). A claim has factual plausibility when the pleaded factual content

allows the court to draw reasonable inferences that the defendant is liable for the misconduct

alleged. See Hershey v. Energy Transfer Partners, L.P., 610 F.3d 239, 245 (5th Cir. 2010);

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This plausibility standard is not akin to a probability

standard; rather, the plausibility standard requires more than the mere possibility that the defendant

has acted unlawfully. Bell, 550 U.S. at 556 (emphasis supplied).

       Although all well-pleaded facts are taken as true, the district court need not accept true

conclusory allegations, unwarranted factual inferences, or legal conclusions. See Whatley v.

Coffin, 496 Fed.App’x 414, 2012 WL 5419531 (5th Cir. Nov. 7, 2012) (citing Plotkin v. IP Axess

Inc., 407 F.3d 690, 696 (5th Cir. 2005)). Crucially, while the federal pleading rules do not require

“detailed factual allegations,” the rule does “demand more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading offering “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action” will not suffice, nor

does a complaint which provides only naked assertions that are devoid of further factual

enhancement. Id.

       Here, as the Magistrate Judge found, Dailey’s pro se motion to dismiss his indictment in

his criminal case was filed, reviewed, and denied. The Magistrate Judge correctly determined that

his claim is conclusively refuted by the record, which renders his claim baseless in fact and is

therefore frivolous. Dailey’s complaint should be dismissed, with prejudice, as frivolous under 28

U.S.C. § 1915A.

       The Court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or



                                                  3
recommendations to which objection is made.”). Upon such de novo review, the Court has

determined that the Report of the United States Magistrate Judge is correct and Dailey’s objections

are without merit.

       Finally, Dailey is hereby warned that the decision dismissing his civil rights claims as

frivolous counts as a strike for purposes of § 1915(g). He is a cautioned that once he accumulates

three strikes, he may not proceed IFP either in any civil action or in any appeal of a civil action

which is filed while he is incarcerated or detained in any facility—unless he is under imminent

danger of serious physical injury. Accordingly, it is

       ORDERED that the Report of the Magistrate Judge, (Dkt. #10), is ADOPTED as the

opinion of the Court. Plaintiff’s objections, (Dkt. #12), are overruled. Moreover, it is

       ORDERED that Plaintiff’s civil rights complains is hereby DISMISSED with prejudice

as frivolous under 28 U.S.C. § 1915A. Finally, it is

       ORDERED that any and all motions which may be pending in this cause of action are

hereby DENIED.


             So ORDERED and SIGNED November 14, 2018.




                                                        ____________________________
                                                         Ron Clark, Senior District Judge




                                                 4
